DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 10/29/2021, in which claims 1 and 4-5, 9-42 are pending and ready for examination.

Response to Amendment
Claims 1, 9-10, 18-19, 25, and 31 are amended. Claim 8 is cancelled. Claims 41-42 are newly added.

Response to Argument
Applicant's arguments filed on 10/29/2021 have been fully considered but they are not persuasive.

With respect to claim 8, the Applicant argue, see Pg. 7, 1st Para.,  that Coady does not teach a range sensor of a substrate-like sensor that determines a range from the sensor to a wafer, instead it teaches a range sensor of an end effector that determines a range from the sensor to a wafer, and the Applicant assertively concludes that the system that incorporates Coady’s teach has to be range sensor on an end effector to measure distance from the end effector to a wafer.
Examiner cannot concur. As clearly outlined in the previous communication, a substrate-like sensor is already taught in the modified system of Yagisawa before the introducing of Coady, where the end-effector also effectively functions as a sensor for sensing a wafer. The modification of the system based on Coady’s teaching does not require a bodily incorporation of the structural entirety of the sensor component of Coady, resulting in an end effector for measuring distance to the a wafer as being assertively concluded by the Applicant. Instead, the modification based on Coady’s teaching is to adapt the distance sensing capability/design of the Coady’s sensor component for the clear motivation of determining the position of a wafer for better handling of the wafer. In addition, a substrate-like sensor encompasses a wide range of sensor, wherein the qualifying limitation “substrate-like” would refer to a 
The Applicant further argues claims 25, 31, and their respective claims are allowable based on the same reason for claim 1. Examiner cannot concur for the same rebuttal provided for claim 1.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-14, 20-25, 29-31, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yagisawa (US Pat 6553277 B1) in view of Shindo (US Pub. 20100030347 A1) and Mochizuki (US Pub. 20190172742 A1), and further in view of Coady (US Pub. 20150147148 A1).

Regarding claim 1, Yagisawa discloses a wireless substrate-like sensor for teaching transfer coordinates to a robotic substrate handling system, the sensor comprising (Yagisawa; Abstract; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40, 57-65. A wireless wafer-like (substrate-like) sensor is used to provide position/coordinate information to an automatic substrate processing system.): 
a base portion sized and shaped like a substrate handled by the robotic substrate handling system (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50. A sensor substrate is sized and shaped like a substrate processed by an automatic processing system.); 
an electronics housing coupled to the base portion (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50. A device housing is situated on a sensor substrate.); 
a power module disposed within the electronics housing and configured to power components of the sensor (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50. A device housing is situated on a sensor substrate, wherein a battery device is within the housing and is used to drive sensors.); 
at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images within the field of view of the at least one edge camera of the wireless substrate-like sensor (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least one edge camera/optical sensor is located near an edge, having a field of view that images a feature/alignment feature of an object.); and 
a controller disposed within the electronics housing coupled to the at least one edge camera, the controller being configured to obtain an image from the at least one edge camera (Yagisawa; Fig. 1-3, Col. 6, Ln. 20-35, Col. 7, Ln. 55-64, Col. 9, Ln. 8 to Col. 10, Ln. 5, Col. 15, Ln. 30-40. A controller/information-processing device is coupled to a least one edge camera/detecting device element (optical sensor) to receive image information from the sensor.).
While Yagisawa discloses at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images within the field of view of the at least one edge camera of the wireless substrate-like sensor (See remarks above.); and
the controller being configured to obtain an image from the at least one edge camera (See remarks above),
it does not specifically disclose at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images an edge of a process chuck configured to receive a semiconductor wafer within the field of view of the at least one edge camera; and the controller being configured to obtain an image from the at least one edge camera and determine a location of the process chuck based on at least one image of the edge of the process chuck, wherein the controller is configured to transmit information indicative of the determined location to the robotic substrate handling system to teach the robotic substrate handling system the determined position.
at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images an edge of a process chuck configured to receive a semiconductor wafer within the field of view of the at least one edge camera (Shindo; Fig. 20, 24-27, Para. [0155-156, 171-173, 177-181, 191-194]. At least one edge camera is used to image alignment features of an object within the field of view of the edge camera.); and
the controller being configured to obtain an image from the at least one edge camera and determine a location of the process chuck based on at least one image of the edge of the process chuck, wherein the controller is configured to transmit information indicative of the determined location to the robotic substrate handling system to teach the robotic substrate handling system the determined position (Shindo; Fig. 20, 24-27, Para. [0155-156, 171-173, 177-181, 191-194]. A CPU/controller is used to determine position of an object based on alignment features using images from edge cameras, wherein the controller is used to provide position information. A CPU/controller is used to determine position of an object based on alignment features using images from edge cameras, wherein the controller is used to provide position information to the substrate position determination and correction system. The imaging devices 152A-C are disposed near edges of a base. The CPU/controller is used to obtain detected position information and transmit to a substrate transfer device to teach/communicate to the substrate transfer device).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the sensor-based automatic processing system of Yagisawa to adapt an wafer/substrate alignment approach, by incorporating Shindo’s teaching wherein edge sensors are used to provide image of position information, for the motivation to detect and correct positional deviation during substrate processing (Shindo; Abstract, Para. [0001-2].).
While Yagisawa discloses at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images within the field of view of the at least one edge camera of the wireless substrate-like sensor (See remarks above.); and
the controller being configured to obtain an image from the at least one edge camera (See remarks above),
at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images an edge of a process chuck configured to receive a semiconductor wafer within the field of view of the at least one edge camera; and the controller being configured to obtain an image from the at least one edge camera and determine a location of the process chuck based on at least one image of the edge of the process chuck, wherein the controller is configured to transmit information indicative of the determined location to the robotic substrate handling system to teach the robotic substrate handling system the determined position.
However, Mochizuki teaches a wireless substrate-like sensor for teaching transfer coordinates to a robotic substrate handling system, the sensor comprising (Mochizuki; Abstract, Fig. 1-3, Para. [0004, 20, 30]. A wireless substrate-like sensor is used to teach/transfer positions to a robotic handling/transferring system.): 
a base portion sized and shaped like a substrate handled by the robotic substrate handling system (Mochizuki; Abstract, Fig. 2-3, Para. [0029]. A base wafer is handed by a robotic transferring/handling system.); 
an electronics housing coupled to the base portion (Mochizuki; Para. [0022, 29]. An electronic housing of a substrate processing system is connected to a base wafer.); 
a power module disposed within the electronics housing and configured to power components of the sensor (Mochizuki; Fig. 1-3, Para. [0020, 28]. The substrate processing system includes different modules/components powered by a power source/module.); 
at least one edge camera disposed near an edge of the base portion, the at least one edge camera having a field of view that images an edge of a process chuck configured to receive a semiconductor wafer within the field of view of the at least one edge camera of the wireless substrate-like sensor (Mochizuki; Fig. 3-4, Para. [0029, 34]. At least one camera is placed near edge of a base wafer, the camera is used to image an edge of a stage for receiving a product wafer within the field of view of the edge camera.); and 
a controller disposed within the electronics housing coupled to the at least one edge camera (Mochizuki; Fig. 3-4, Para. [0029, 34-35]. A control unit within a substrate processing system is connected with at least one camera.), the controller being configured to obtain an image from the at least one edge camera and determine a location of the process chuck based on at least one image of the edge of the process chuck (Mochizuki; Para. [0035]. A control unit within a substrate processing system is used to receive an image from at least one camera for determining location of a stage from the image), wherein the controller is configured to transmit information indicative of the determined location to the robotic substrate handling system to teach the robotic substrate handling system the determined position (Mochizuki; Para. [0036-37]. A control unit within a substrate processing system is used to send information of determined location to a robotic transferring module to provide the determined position.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the sensor-based automatic processing system of Yagisawa to adapt an wafer/substrate alignment approach, by incorporating Mochizuki’s teaching wherein edge sensors are used to image outer edges of a processing stage, for the motivation to detect and correct positional deviation during substrate processing (Mochizuki; Abstract, Para. [0001-2].).
While modified Yagisawa teaches the wireless substrate-like sensor and the process chuck(See remarks above),
it does not specifically teach a range device mounted relative to the base portion and operably coupled to the controller to provide an indication of range between the wireless substrate-like sensor and the process chuck.
However, Coady teaches a range device mounted relative to the base portion and operably coupled to the controller to provide an indication of range between the wireless substrate-like sensor and the process chuck (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide an indication of measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and a wafer chuck.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a sensing component, by incorporating Coady’s teaching wherein a distance sensor is used to detect a distance to a wafer, for the motivation to calculate the location of the (Coady; Abstract.).

Regarding claim 4, modified Yagisawa an additional camera disposed in a central region of the base portion and configured to image a central portion of an object located underneath the wireless substrate-like sensor (Yagisawa; Fig. 20, 24-27, Para. [0155, 171-173, 177-181, 191-194]. At least one camera located in central region of a base portion is used to image central portion of an object underneath a wafer-like sensor. Shindo; Fig. 20, 24-27, Para. [0155, 171-173, 177-181, 191-194]. At least one camera located in central region of a base portion is used to image central portion of an object underneath a wafer-like sensor.).

Regarding claim 5, modified Yagisawa teaches the alignment feature is a round edge of a process chuck (Yagisawa; Fig. 1, Col. 1, Ln. 59-65, Col. 10, 41-52, Col. 11, Ln. 6-13. An object to be sensed/imaged in the field of view of a sensor is a chuck. Mochizuki; Fig. 3-4, Para. [0029, 34]. The edge is a round edge. Shindo; Fig. 1, 2, Fig. 7-10, Para. [0026, 101, 112]. Alignment features are round edges of a process chuck.).

Regarding claim 9, modified Yagisawa teaches a tilt/tip sensor operably coupled to the controller to measure tip and tilt of the wireless substrate-like sensor (Coady; Fig. 3, Para. [0029, 34-36, 48, 56]. A sensor is connected to a controlling component to provide relative tilt or warp information of a disk-like (substrate-like) sensor.).

Regarding claim 10, modified Yagisawa teaches the controller is configured to utilize the indication of range and measurement of tip and tilt to correctly report XY coordinates from camera images (Shindo; Fig. 4-6, Para. [0113, 118-119, 123-124, 128]. Images are used to provide position of horizontal surface, x-y direction, in accordance with range of position information from imaging units and angles of tip/tilt associated with visual fields, imaging units, and wafers.).

 the at least one edge camera includes four edge cameras, each disposed proximate an edge of the base portion (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least four edge cameras/optical sensors are located near an edge, having a field of view.).

Regarding claim 12, modified Yagisawa teaches one or more range sensors to determine Z at one or more points (Coady; Fig. 3, Para. [0029, 34-36, 48, 56]. A distance sensor is placed relative to a base and to provide a measure of Z/distance between a disk-like (substrate-like) sensor, having wireless connection, and an object.).

Regarding claim 13, modified Yagisawa teaches a structured illuminator mounted relative to the base portion proximate at least one edge camera, the structured illuminator being configured to generate structured illumination in a field of view of the at least one edge camera (Shindo; Fig. 4-6, Para. [0113, 118-119, 123-124]. Structured light sources are placed relative to a base close to an edge imaging unit, wherein the sources are used to provide structured illumination in the field of view of the imaging unit.).

Regarding claim 14, modified Yagisawa teaches the wireless substrate-like sensor comprises at least four edge cameras (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least four edge cameras/optical sensors are located near an edge, having a field of view.) and 
a structured illuminator disposed proximate each respective edge camera (Shindo; Fig. 4-6, Para. [0113, 118-119, 123-124]. Structured light sources are placed relative to a base close to an edge imaging units, wherein the sources are used to provide structured illumination in the field of view of the imaging unit.).

Regarding claim 20, modified Yagisawa teaches the controller is configured to employ a camera proximate to the center of the sensor base to attempt to image a central aperture of the process chuck and selectively engage the at least one edge camera if the attempt to image the central aperture of the object fails (Shindo; Fig. 7-10, Fig. 20, 24-27, Para. [0155, 171-173, 177-181, 191-194]. A center camera closer to a center of a sensor base is used to image a central portion of a process chuck, and at least one edge camera is used to image a central portion of an object when a central portion of an object is not imaged.).

Regarding claim 21, modified Yagisawa teaches the at least one edge camera is a monochrome camera (Yagisawa; Col . 15, Ln. 30-40. At least one edge optical sensor/camera of monochrome is used.).

Regarding claim 22, modified Yagisawa teaches at least one edge camera is a color camera (Shindo; Para. [0125]. At least an edge camera of color CCD camera is used.).

Regarding claim 23, modified Yagisawa teaches the sensor has a form that is substantially similar to a semiconductor wafer (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50. A sensor substrate is sized and shaped like a substrate/wafer processed by an automatic processing system.).

Regarding claim 24, modified Yagisawa teaches the sensor has a form that is substantially similar to a semiconductor process reticle (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50. A sensor substrate is sized and shaped like a substrate/wafer reticle processed by an automatic processing system.).

Regarding claim 25, Yagisawa discloses a method of measuring the position of a process chuck of a semiconductor processing tool relative to a sensor held by a robotic manipulator of the semiconductor processing tool. the method comprising (Yagisawa; Abstract; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40, 57-65. A wireless wafer-like (substrate-like) sensor held by a machine holding component is used to provide position/coordinate information to an automatic substrate processing system.): 
providing a sensor having at least one edge detecting camera (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least one edge camera/optical sensor is located near an edge, having a field of view that images a feature/alignment feature of an object.); 
causing the at least one edge detecting camera to obtain at least one image of a round outer surface of the process chuck (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least one edge camera/optical sensor is located near an edge, having a field of view that images a feature/alignment feature of an chuck.).
But it does not specifically disclose calculating a position of a center of the process chuck based on analyzing the at least one image of the round outer surface of the process chuck; and communicating the calculated position of the center of the process chuck to a controller of the robotic manipulator.
However, Shindo teaches calculating a position of a center of the process chuck based on analyzing the at least one image of the round outer surface of the process chuck (Shindo; Fig. 20, 24-27, Para. [0129-132, 155, 171-173, 177-181, 191-194]. A CPU/controller is used to determine position of an object based on alignment features of a process chuck/wafer using images from edge cameras, wherein the controller is used to provide position information, wherein the positon information of center position (alignment mark) of a wafer/process chuck is calculated in accordance with outer portion of the process chuck/wafer.); and 
communicating the calculated position of the center of the process chuck to a controller of the robotic manipulator (Shindo; Fig. 20, 24-27, Para. [0129-132, 155, 171-173, 177-181, 191-194]. A CPU/controller is used to determine position of an object based on alignment features using images from edge cameras and determine positon information of center position (alignment mark) of a wafer/process chuck, wherein the controller is used to provide position information to the substrate position determination and correction system.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the sensor-based automatic processing system of Yagisawa to adapt an wafer/substrate alignment approach, by incorporating Shindo’s teaching wherein (Shindo; Abstract, Para. [0001-2].).
While modified Yagisawa teaches providing a sensor having at least one edge detecting camera; calculating a position of a center of the process chuck based on analyzing the at least one image of the round outer surface of the process chuck (See remarks above),
it does not specifically teach providing a sensor having at least a range sensor; causing the range sensor to detect a range to the process chuck; calculating a position of a center of the process chuck based on analyzing the detected range.
However, Coady teaches providing a sensor having at least a range sensor (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide an indication of measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and a wafer chuck.);
causing the range sensor to detect a range to the process chuck (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide an indication of measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and a wafer chuck.); 
calculating a position of a center of the process chuck based on analyzing the detected range (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide an indication of measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and a wafer chuck, wherein a center of a chuck is determined in accordance with detected range.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a sensing component, by incorporating Coady’s teaching wherein a distance sensor is used to detect a distance to a wafer, for the motivation to calculate the location of the center and the notch of a wafer based on sensor measurements for an automated wafer handling process (Coady; Abstract.).

the wireless substrate-like sensor and the object (See remarks above).
But it does not specifically teach a range device mounted relative to the base portion and operably coupled to the controller to provide an indication of range between the wireless substrate-like sensor and the object.
However, Coady teaches a range device mounted relative to the base portion and operably coupled to the controller to provide an indication of range between the wireless substrate-like sensor and the object communicating the calculated position includes transmitting wireless data indicative of the calculated position to the controller of the robotic manipulator (Coady; Fig. 3, Para. [0029, 34-36, 48, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide a measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and an object.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a sensing component, by incorporating Coady’s teaching wherein a distance sensor is used to detect a distance to a wafer, for the motivation to calculate the location of the center and the notch of a wafer based on sensor measurements for an automated wafer handling process (Coady; Abstract.).


Regarding claim 30, modified Yagisawa teaches the at least one edge detecting camera includes four edge detecting cameras (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least four edge cameras/optical sensors are located near an edge, having a field of view.), and wherein calculating the position of the chuck includes analyzing at least one image from each edge detecting camera (Shindo; Fig. 20, 24-27, Para. [0155, 171-173, 177-181, 191-194]. A CPU/controller is used to determine position of an object based on alignment features using images from edge cameras, wherein the controller is used to provide position information.).

a method of measuring the position of an object within a semiconductor processing tool relative to a sensor held by a robotic manipulator of the semiconductor processing tool (Yagisawa; Abstract; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40, 57-65. A wireless wafer-like (substrate-like) sensor held by a machine holding component is used to provide position/coordinate information to an automatic substrate processing system.), the method comprising: 
providing a sensor having at least one edge detecting camera (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least one edge camera/optical sensor is located near an edge, having a field of view that images a feature/alignment feature of an object.); 
causing the at least one edge detecting camera to obtain at least one image of an alignment mark of the object located within a field of view of the at least one camera (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least one edge camera/optical sensor is located near an edge, having a field of view that images a feature/alignment feature of an chuck.).
But Yagisawa does not specifically disclose a method of measuring the position of a process chuck; causing the at least one edge detecting camera to obtain at least one image of an alignment mark of the process chuck located with a field of view of the at least one camera; calculating a position of an alignment mark of the process chuck based on the at least one image of the alignment mark; and communicating the calculated position to a controller of the robotic manipulator.
However, Shindo teaches a method of measuring the position of a process chuck (Shindo; Fig. 20, 24-27, Para. [0129-132, 155, 171-173, 177-181, 191-194]. A system is used to determine a position/distance of a wafer/chuck.); 
causing the at least one edge detecting camera to obtain at least one image of an alignment mark of the process chuck located with a field of view of the at least one camera (Shindo; Fig. 20, 24-27, Para. [0129-132, 155, 171-173, 177-181, 191-194]. A system is used to determine a position/distance of a wafer/chuck, wherein an edge camera is used to image a mark of a chuck/wafer within a field of view of the camera.);
calculating a position of an alignment mark of the process chuck based on the at least one image of the alignment mark (Shindo; Fig. 20, 24-27, Para. [0129-132, 155, 171-173, 177-181, 191-194]. A CPU/controller is used to determine position of an object based on alignment features of a process chuck/wafer using images from edge cameras, wherein the controller is used to provide position information, wherein the positon information of center position (alignment mark) of a wafer/process chuck is calculated in accordance with outer portion of the process chuck/wafer.); and 
communicating the calculated position to a controller of the robotic manipulator (Shindo; Fig. 20, 24-27, Para. [0129-132, 155, 171-173, 177-181, 191-194]. A CPU/controller is used to determine position of an object based on alignment features using images from edge cameras and determine positon information of center position (alignment mark) of a wafer/process chuck, wherein the controller is used to provide position information to the substrate position determination and correction system.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the sensor-based automatic processing system of Yagisawa to adapt an wafer/substrate alignment approach, by incorporating Shindo’s teaching wherein edge sensors are used to provide image of position information, for the motivation to detect and correct positional deviation during substrate processing (Shindo; Abstract, Para. [0001-2].).
Moreover, Mochizuki further teaches teaches a method of measuring the position of a process chuck within a semiconductor processing tool relative to a sensor held by a robotic manipulator of the semiconductor processing tool, the method comprising (Mochizuki; Abstract, Fig. 1-3, Para. [0004, 20, 30]. A wireless substrate-like sensor is used to determine a position of a stage/chuck from a sensor and to teach/transfer positions to a robotic handling/transferring system.): 
providing a sensor having at least one edge detecting camera (Mochizuki; Fig. 3-4, Para. [0029, 34]. At least one camera is placed near edge of a base wafer, the camera is used to image an edge of a stage for receiving a product wafer within the field of view of the edge camera.); 
causing the at least one edge detecting camera to obtain at least one image of an alignment mark of the process chuck located within a field of view of the at least one camera (Mochizuki; Para. [0035]. A control unit within a substrate processing system is used to receive an image of a mark of a stage/chuck from at least one camera for determining location of a stage from the image); 
calculating a position of an alignment mark of the process chuck based on the at least one image of the alignment mark (Mochizuki; Para. [0036-37]. A position of a mark of a process chuck is calculated in accordance with an image recieved); and 
communicating the calculated position to a controller of the robotic manipulator (Mochizuki; Para. [0036-37]. A control unit within a substrate processing system is used to send information of determined location to a robotic transferring module to provide the determined position.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the sensor-based automatic processing system of Yagisawa to adapt an wafer/substrate alignment approach, by incorporating Mochizuki’s teaching wherein edge sensors are used to image outer edges of a processing stage, for the motivation to detect and correct positional deviation during substrate processing (Mochizuki; Abstract, Para. [0001-2].).
While modified Yagisawa teaches providing a sensor having at least one edge detecting camera; calculating a position of an alignment mark of the process chuck based on the at least one image of the alignment mark (See remarks above),
it does not specifically teach providing a sensor having at least a range sensor; causing the range sensor to detect a range to the process chuck; calculating a position of a center of the process chuck based on the detected range.
However, Coady teaches providing a sensor having at least a range sensor (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide an indication of measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and a wafer chuck.);
causing the range sensor to detect a range to the process chuck (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide an indication of measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and a wafer chuck.); 
calculating a position of a center of the process chuck based on  the detected range (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide an indication of measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and a wafer chuck, wherein a center of a chuck is determined in accordance with detected range.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a sensing component, by incorporating Coady’s teaching wherein a distance sensor is used to detect a distance to a wafer, for the motivation to calculate the location of the center and the notch of a wafer based on sensor measurements for an automated wafer handling process (Coady; Abstract.).

Regarding claim 35, modified Yagisawa teaches the wireless substrate-like sensor and the object (See remarks above).
But it does not specifically teach a range device mounted relative to the base portion and operably coupled to the controller to provide an indication of range between the wireless substrate-like sensor and the object.
However, Coady teaches a range device mounted relative to the base portion and operably coupled to the controller to provide an indication of range between the wireless substrate-like sensor and the object communicating the calculated position includes transmitting wireless data indicative of the calculated position to the controller of the robotic manipulator (Coady; Fig. 3, Para. [0029, 34-36, 48, 56]. A distance sensor is placed relative to a base and connected to a controlling component to provide a measure of distance between a disk-like (substrate-like) sensor, having wireless connection, and an object.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a sensing component, by incorporating Coady’s teaching wherein a distance sensor is used to detect a distance to a wafer, for the motivation to calculate the location of the center and the notch of a wafer based on sensor measurements for an automated wafer handling process (Coady; Abstract.).

the at least one edge detecting camera includes four edge detecting cameras (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least four edge cameras/optical sensors are located near an edge, having a field of view.), and wherein calculating the position of the alignment mark includes analyzing at least one image from each edge detecting camera (Shindo; Fig. 20, 24-27, Para. [0155, 171-173, 177-181, 191-194]. A CPU/controller is used to determine position of an object based on alignment features using images from edge cameras, wherein the controller is used to provide position information. Mochizuki; Para. [0035-37]. A control unit within a substrate processing system is used to receive an image from at least one camera for calculating the location of a mark of a stage from analyzing the image).

Regarding claim 37, modified Yagisawa teaches the at Ieast one edge camera is disposed on a bottom side of the base portion (Mochikuzi; Fig. 3A, B, Para. [0035-36]. At least one edge camera is placed on a bottom side of a base portion.).

Regarding claim 38, modified Yagisawa teaches the range device is disposed on a bottom side of the base portion (Coady; Fig. 7, Para. [0034-36, 44-45, 56]. A measuring/ranging device is placed on a bottom side of a base portion.).

Regarding claim 39, modified Yagisawa teaches the structured illuminator is disposed on a bottom side of the base portion (Shindo; Fig. 2, 24-26, Para. [0123, 125]. A structured light source is placed on a bottom side of a base portion.).

Regarding claim 40, modified Yagisawa teaches providing the sensor comprises positioning the sensor, with the robotic manipulator, at a height above the process chuck to obtain the at least one image of the round outer surface of the process chuck (Mochizuki; Fig. 3A, B, Para. [0029, 33]. A camera sensor is placed at an height above a stage/chuck to obtain images of a round outer surface of a stage/chuck.).

the sensor held by the robotic manipulator further comprises a tilt sensor, and wherein a signal of the tilt sensor is used, at least in part, to calculate the position of the center of the process chuck (Coady; Para. [0032, 52, 55]. A orientation sensor on a sensing component/effector is used to provide orientation for calculating a center of a chuck.).

Regarding claim 42, modified Yagisawa teaches the sensor held by the robotic manipulator further comprises a tilt sensor, and wherein a signal of the tilt sensor is used, at least in part, to calculate the position of the center of the process chuck (Coady; Para. [0032, 52, 55]. A orientation sensor on a sensing component/effector is used to provide orientation for calculating a center of a chuck.).

Claims 16-19, 26-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yagisawa (US Pat 6553277 B1) in view of Shindo (US Pub. 20100030347 A1), Mochizuki (US Pub. 20190172742 A1), and Coady (US Pub. 20150147148 A1), as applied to claim 13, and further in view of Gorschenew (US Pub. 20200124406 A1).

Regarding claim 16, modified Yagisawa teaches a structured illumination (Shindo; Fig. 4-6, Para. [0113, 118-119, 123-124]. Structured light sources are placed relative to a base close to an edge imaging unit, wherein the sources are used to provide structured illumination in the field of view of the imaging unit.).
But it does not specifically teach the structured illumination is configured to allow a calibration operation in order to calibrate apparent range based on the structured illumination.
However, Gorschenew teaches the structured illumination is configured to allow a calibration operation in order to calibrate apparent range based on the structured illumination (Gorschenew; Fig. 6, Para. [0007-9], Pg. 7, Right Column, Ln. 31 to 65. 3D position/coordinates are calibrated with sets of structural illumination sources and cameras.).
(Gorschenew; Abstract.).

Regarding claim 17, modified Yagisawa teaches the controller is configured to perform the calibration operation for each pair of edge camera and structured illuminator (Gorschenew; Fig. 6, Para. [0007-9], Pg. 7, Right Column, Ln. 31 to 65. 3D position/coordinates are calibrated foe each of the sets of structural illumination sources and cameras.).

Regarding claim 18, modified Yagisawa teaches the controller is configured to utilize stored calibration information in order to accurately calculate range based on the appearance of the structured illumination in the camera images (Gorschenew; Fig. 6, Para. [0007-9, 11], Pg. 7, Right Column, Ln. 31 to 65. Recorded images are used to perform calibration on range/coordinates in 3D space.).

Regarding claim 19, modified Yagisawa teaches the controller is configured to utilize measured range to correctly report XY coordinates from camera images (Gorschenew; Fig. 6, Para. [0007-9, 11], Pg. 7, Right Column, Ln. 31 to 65. Recorded images are used to perform calibration and calculation on range/coordinates in 3D space including XY coordinates.).

Regarding claim 26, modified Yagisawa teaches providing a a structured illuminatior (Shindo; Fig. 4-6, Para. [0113, 118-119, 123-124]. Structured light sources are placed relative to a base close to an edge imaging unit, wherein the sources are used to provide structured illumination in the field of view of the imaging unit.).
providing a structured illuminator for each of the at least one edge camera and using the structured illumination to calibrate each camera/illuminator pair for range.
However, Gorschenew teaches providing a structured illuminator for each of the at least one edge camera and using the structured illumination to calibrate each camera/illuminator pair for range (Gorschenew; Fig. 6, Para. [0007-9], Pg. 7, Right Column, Ln. 31 to 65. 3D position/coordinates are calibrated with sets of structural illumination sources and cameras.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a calibration process, by incorporating Gorschenew’s teaching wherein different sets of cameras and illumination sources are used to provide calibration on the range/coordinates in 3D space with respect to objects, for the motivation to perform surveying and measurement of objects in 3D space (Gorschenew; Abstract.).

Regarding claim 27, modified Yagisawa teaches using the sensor to obtain at least one subsequent image of the round outer surface of the process chuck (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least one camera/optical sensor is located near an edge, having a field of view that obtain different images of a feature/alignment feature of an chuck, wherein the images includes at least one subsequent image. Shindo; Fig. 20, 24-27, Para. [0155, 171-173, 177-181, 191-194]. A CPU/controller is used to obtain image of alignment features of a process chuck, wherein the images includes at least one subsequent image.)
But it does not specifically teach using the calibrated sensor to obtain at least one subsequent image.
However, Gorschenew teaches using the calibrated sensor to obtain at least one subsequent image (Gorschenew; Fig. 6, Para. [0007-9], Pg. 7, Right Column, Ln. 31 to 65. 3D position/coordinates are calibrated with sets of structural illumination sources and cameras, wherein the cameras are calibrated and used to obtain different images including at least one subsequent image.).
(Gorschenew; Abstract.).

Regarding claim 28, modified Yagisawa teaches using stored calibration information to calculate lateral (XY) and range (Z) distances (Gorschenew; Fig. 6, Para. [0007-9, 11], Pg. 7, Right Column, Ln. 31 to 65. Recorded images are used to perform calibration on range/coordinates in 3D space and to obtain the range/coordinates in 3D space (range in XY and Z).).

Regarding claim 32, modified Yagisawa teaches providing a a structured illuminatior (Shindo; Fig. 4-6, Para. [0113, 118-119, 123-124]. Structured light sources are placed relative to a base close to an edge imaging unit, wherein the sources are used to provide structured illumination in the field of view of the imaging unit.).
But it does not specifically teach providing a structured illuminator for each of the at least one edge camera and using the structured illumination to calibrate each camera/illuminator pair for range.
However, Gorschenew teaches providing a structured illuminator for each of the at least one edge camera and using the structured illumination to calibrate each camera/illuminator pair for range (Gorschenew; Fig. 6, Para. [0007-9], Pg. 7, Right Column, Ln. 31 to 65. 3D position/coordinates are calibrated with sets of structural illumination sources and cameras.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a calibration process, by incorporating Gorschenew’s teaching wherein different sets of cameras and illumination sources are used to provide calibration on the (Gorschenew; Abstract.).

Regarding claim 33, modified Yagisawa teaches using the sensor to obtain at least one subsequent image of an edge of the process chuck (Yagisawa; Fig. 1-3, Col. 9, Ln. 8-50, Col. 15, Ln. 30-40. At least one camera/optical sensor is located near an edge, having a field of view that obtain different images of a feature/alignment feature of an chuck, wherein the images includes at least one subsequent image. Shindo; Fig. 20, 24-27, Para. [0155, 171-173, 177-181, 191-194]. A CPU/controller is used to obtain image of alignment features of a process chuck, wherein the images includes at least one subsequent image.)
But it does not specifically teach using the calibrated sensor to obtain at least one subsequent image.
However, Gorschenew teaches using the calibrated sensor to obtain at least one subsequent image (Gorschenew; Fig. 6, Para. [0007-9], Pg. 7, Right Column, Ln. 31 to 65. 3D position/coordinates are calibrated with sets of structural illumination sources and cameras, wherein the cameras are calibrated and used to obtain different images including at least one subsequent image.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sensor-based automatic processing system of modified Yagisawa to adapt a calibration process, by incorporating Gorschenew’s teaching wherein different sets of cameras and illumination sources are used to provide calibration on the range/coordinates in 3D space with respect to objects, for the motivation to perform surveying and measurement of objects in 3D space (Gorschenew; Abstract.).

Regarding claim 34, modified Yagisawa teaches using stored calibration information to calculate lateral (XY) and range (Z) distances (Gorschenew; Fig. 6, Para. [0007-9, 11], Pg. 7, Right Column, Ln. 31 to 65. Recorded images are used to perform calibration on range/coordinates in 3D space and to obtain the range/coordinates in 3D space (range in XY and Z).).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ushiku (US Pub. 20210407844 A1) teaches a conveyance system for manufacturing substrates.
Tamura (US Pub. 20210351057 A1) teaches a system for manufacturing semiconductor with 
misalignment correction.
Yoshida (US Pub. 20210012482 A1) teaches a wafer inspection system with wafer center coordinate calculation capability.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485